PER CURIAM.
Affirmed1 without prejudice to appellant pursuing his administrative remedies for alleged miscalculation of credit for time served with the Department of Corrections, and once administrative remedies have been exhausted, filing a petition for mandamus against the Department in the trial court. See Taylor v. State, 677 So.2d 75 (Fla. 4th DCA 1996).
GLICKSTEIN, FARMER and STEVENSON, JJ., concur.

. The appeal is accepted as timely filed pursuant to Haag v. State, 591 So.2d 614 (Fla. 1992).